Case 4:19-cv-00180-ALM-KPJ Document 262 Filed 08/12/20 Page 1 of 2 PageID #: 6354


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   EDWARD BUTOWSKY,                                  §
                                                     §
                  Plaintiff,                         §
                                                     §
   v.                                                §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                     §
   MICHAEL GOTTLIEB, et al.,                         §
                                                     §
                  Defendants.

                                               ORDER

         Pending before the Court are the following Motions:

         1.   Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner
              LLP’s (the “BSF Defendants”) Motion for Rule 11 Sanctions and Supporting
              Memorandum (the “Motion for Sanctions”) (Dkt. 156);

         2. The BSF Defendants’ Motion to Dismiss Third Amended Complaint Under the
            First-to-File Rule and Rules 12(b)(6), 12(b)(7), and 19 (the “First-to-File
            Motion”) (Dkt. 209); and

         3. The BSF Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction (the
            “Personal Jurisdiction Motion”) (Dkt. 210).

         On October 4, 2019, the BSF Defendants filed the Motion for Sanctions. See Dkt. 156. On

  March 13, 2020, the BSF Defendants filed the First-to-File Motion and the Personal Jurisdiction

  Motion. See Dkts. 209, 210. On March 31, 2020, the United States District Court for the District

  of Columbia enjoined Plaintiff’s claims against the BSF Defendants. See Dkt. 218-1. On May 11,

  2020, the BSF Defendants informed the Court that Plaintiff was appealing the United States

  District Court for the District of Columbia’s granting of the anti-suit injunction. See Dkt. 239. If

  the Court were to rule on the Motions at this time, Plaintiff could not timely object to any ruling

  and/or recommendation made by the Court, as Plaintiff is currently enjoined from pursuing his

  claims against the BSF Defendants in this Court. Thus, the Court finds that judicial economy and
    Case 4:19-cv-00180-ALM-KPJ Document 262 Filed 08/12/20 Page 2 of 2 PageID #: 6355


      fairness requires that the BSF Defendants’ Motions be DENIED without prejudice to refiling once

.     the anti-suit injunction appeal is resolved.

             Accordingly, the Court finds that the BSF Defendants’ Motion for Sanctions (Dkt. 156),

      First-to-File Motion (Dkt. 209), and Personal Jurisdiction Motion (Dkt. 210) (collectively, the

      “Motions”) are DENIED without prejudice to refiling.

               So ORDERED and SIGNED this 12th day of August, 2020.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                      2
